Citation Nr: 1130273	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service in the Coast Guard from September 1970 to September 1974.  He also had active service in the Army from August 1980 to June 1983.  He had additional service in the Army Reserve including verified periods of active duty for training (ACDUTRA) from May 1978 to August 1978 and from October 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The February 2007 rating decision denied service connection for bronchiolitis.    

The Veteran testified at a Travel Board hearing in support of his claim in October 2009 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In its January 2010 decision and remand, the Board noted that the February 2007 rating decision denied the Veteran's claim for bronchiolitis, to include as due to asbestos exposure, on a de novo basis.  However, service connection for a lung disorder to include as due to asbestos exposure, had been previously denied in a November 2005 rating decision.  Thus, the Board reclassified the issue as whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for a lung disorder for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The evidence of record does not show a current diagnosis of a respiratory disorder that is related to or aggravated by military service, to include as due to asbestos exposure. 

CONCLUSION OF LAW

The Veteran's lung disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA has satisfied its VCAA duty to notify by issuing predecisional notice letters in November 2006 and March 2006.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  A follow up letter was issued in November 2008.  The March 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claim was readjudicated in the May 2009 and May 2011 SSOCs.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issue on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  His Social Security Administration records have been obtained.  He testified at a Travel Board hearing in October 2009.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, it was suggested that records from infantry school would support his claim.  The undersigned also held the record open for 30 days to allow the Veteran to submit additional evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The RO provided the Veteran with VA examinations in October 2007 and February 2010.  The Board finds that the examinations were adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The examiners also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The October 2007 examiner did not review the Veteran's entire claims folder, but indicated that electronic health records were reviewed.  The February 2010 examiner reviewed the entire claims folder.  

This case was remanded in January 2010 so that the RO could verify the dates of the Veteran's ACDUTRA and inactive duty for training (INACDUTRA) in the Army Reserve, so that additional medical records from his Reserve service could be obtained, so that the Veteran could identify his private health care providers, and so that he could undergo an examination.  The RO verified the Veteran's dates of service.  The RO attempted to obtain additional STRs from the National Personnel Records Center (NPRC) and received a few pages, some of which were duplicates.  The NPRC stated that it sent all the records in its possession.  In January 2010, the RO sent the Veteran the proper release forms so he could provide sufficient information for VA to obtain his private medical records.  He did not respond, and the RO documented this in a March 2010 Formal Finding of Unavailability.  The Veteran underwent a VA examination in February 2010.  Thus, the Board is satisfied that there was substantial compliance with its January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection claim.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  Id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he had a lung condition that existed prior to service, and that contracting an upper respiratory infection (URI) during basic training and subsequent URIs later in service aggravated this condition.  He further argued that exposure to cold weather while serving in Alaska aggravated his lung condition.  He alternatively asserts that exposure to asbestos while serving aboard the USCGC Ingham (WHEC-35) caused his lung condition.  

The Board will first address the issue of whether the Veteran had a lung disorder prior to entering service, and will then proceed to address the issue of whether he has a respiratory condition related to asbestos exposure.  

A.  Aggravation of a Pre-Existing Condition

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection rather than for service-connected aggravation.  Id.

The Veteran's August 1970 enlistment physical examination noted that his lungs were normal and no respiratory condition was noted upon entry.  Thus, the Veteran is presumed sound upon entry.  Id.  Further, there is no clear and unmistakable evidence that the Veteran had a respiratory condition that existed prior to service.  The Veteran asserted that he was born prematurely, and as a result contracted bronchiolitis, and that having this condition as an infant weakened his respiratory system and made him predisposed to future lung problems.  There is no evidence of record to show that the Veteran had bronchiolitis prior to entry.  In February 2010, a VA examiner noted that although the Veteran was correct that premature infants are prone to acute bronchiolitis, it was "almost always" the result of a viral infection and is self-limiting within days to a few weeks.  It does not progress into adulthood.  The examiner opined that it could not have been aggravated by the Veteran's time in service.  The presumption of soundness is not rebutted.  Therefore, the Veteran's claim for service connection under the theory that he had a pre existing condition that was aggravated by service fails.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

B.  Asbestos Exposure

The Veteran also asserts that his lung disorder was caused by exposure to asbestos.  He contends that he was exposed to asbestos while serving aboard the Ingham in June 1971.  Specifically, he asserts that he was aboard the Ingham when floor tiles were removed, and that asbestos was around the pipes underneath the tiles.  He stated that he and other servicemen used hammers to destroy the tiles, and he was exposed to asbestos in this manner.  He also asserted that his bunk was on the bottom, closest to the floor where the tiles were being removed.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV.ii.2.C.9 (September 29, 2006).  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  It lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  

In short, with respect to claims involving asbestos exposure where the Veteran has been diagnosed with asbestosis or an asbestos-related condition, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV.ii.1.H.29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

The evidence establishes that it is less likely than not that the Veteran was exposed to asbestos during service. He contends that he was exposed to asbestos due to serving aboard the USCGC Ingham (WHEC-35), but service on a Coast Guard ship alone does not establish that he was exposed to asbestos. See Dyment, 13 Vet. App. 141.  Regardless, the issue of whether he was exposed to asbestos is moot because he has not been diagnosed with asbestosis, and his lung disorder has not been found to be related to asbestos exposure, as discussed below.  The Veteran has been diagnosed with obstructive pulmonary disease of unknown etiology.  

In October 2007, the Veteran underwent a VA respiratory disorders examination.  The examiner opined as to the Veteran's assertion that his bronchiolitis was caused by cold weather exposure and a URI he contracted during basic training.  An opinion regarding whether his condition was asbestos-related was not provided.  

In February 2010, he underwent a VA examination to determine whether his lung condition was caused by exposure to asbestos.  The Veteran asserted that during removal of tiles on a floor above his bunking area, asbestos insulation began to flake off steam pipes.  The examiner provided a thorough review of the Veteran's medical history and disability picture, and rendered a well-reasoned opinion.  

When providing his medical history, the Veteran stated he was hospitalized for acute bronchitis in June 2004.  He reported the following symptoms: productive cough, wheezing, dyspnea, and hemoptysis.  He had wheezing on a daily basis, and occasional, slight hemoptysis.  He had dyspnea on mild exertion.  

Upon examination, he did not have abnormal breath sounds.  His diaphragm excursion was slightly limited and his chest expansion was normal.  There were no conditions present that were associated with pulmonary restrictive disease.  There was no scarring or deformity of the chest wall.  

The examiner reviewed the Veteran's previous x-rays and CT scan.  His November 2004 x-ray showed his lungs to be mildly hyper expanded, but free of acute infiltrate or effusion.  He was not diagnosed with a lung condition.  In August 2005, a comparison study was performed.  No acute pulmonary infiltrate or pleural effusion was noted.  No pleural plaques were noted.  No acute cardiopulmonary process was diagnosed.  His September 2005 chest CT scan impression was that he did not have pleural plaques or diffuse interstitial lung disease.  Further, his peribronchial wall thickening to segmental branches in the right lower lobe and patchy increased parenchymal markings in the right lower lobe were most suggestive of an infectious or inflammatory process.  No pleural effusions were noted.  There was no definitive mediastinal or hilar adenopathy.  The radiologist noted that the Veteran had cholelithiasis (gallstones).  An October 2007 x-ray showed nonspecific interstitial changes.  No focal infiltrate or effusion was seen.  No acute disease was diagnosed.  His November 2007 pulmonary function test (PFT) results showed that he had severe obstruction with good post bronchodilator response.  Finally, a January 2010 x-ray showed median sternotomy wires and surgical clips.  No acute pulmonary infiltrate or pleural effusion was noted.  He was diagnosed with borderline cardiomegaly, which is a heart condition.  

The February 2010 examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD).  He opined that neither the COPD or his chronic bronchiolitis were etiologically related to service.  The examiner reasoned that although it was "conceivable" that steam pipes were indeed insulated with asbestos, and that the Veteran was exposed to inhaled asbestos dust, there was no evidence that he developed any asbestos-related disease.  The examiner noted that interstitial fibrosis is the common lung finding on x-rays and CT scans in patients with asbestosis.  The high resolution CT scan performed in September 2005 showed no evidence of interstitial lung disease or pleural plaques, which are diagnostic for asbestos exposure.  Further, lung biopsies performed in June 2006 did not show pulmonary fibrosis or asbestos bodies.  The examiner also distinguished the Veteran's PFT results from those of patients with asbestosis.  PFTs for patients with asbestosis commonly show a restrictive pattern.  The Veteran's PFT results from October 2007 show severe obstruction with a good bronchodilator response and a mildly reduced diffusion capacity, the latter being a frequent component of COPD and interstitial lung disease.  The examiner concluded that the Veteran's current lung disorder was COPD of unknown etiology, and not a disorder related to asbestos exposure.  The examiner noted that to assist him in formulating his opinion, he reviewed the Veteran's entire claims folder and additional literature on asbestosis.   

The Board finds that the February 2010 examination and opinion are entitled to great probative weight.  The examiner clearly completed a thorough review of relevant health records as well as examining the Veteran.  Further, he supplemented his examination by reviewing relevant medical literature.  The February 2010 examination provides evidence against the Veteran's claim that his lung condition is related to asbestos exposure.  

The Veteran has offered his own opinion indicating that he has a current disorder due to asbestos exposure.  The question of whether a current disorder may be related to asbestos exposure involves a medical issue involving an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.  

The February 2010 examination is afforded greater probative weight than the Veteran's lay assertions.  The Board finds that the preponderance of the evidence is against service connection for a lung disorder based upon exposure to asbestos.  38 U.S.C.A. § 5107(b).  

C.  Service Connection on a Direct Basis

Although the Veteran's claim fails under the theories of aggravation of a pre-existing condition and asbestos exposure, he is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010). 

The current medical evidence establishes that the Veteran has a diagnosis of COPD.  Therefore, the first element of service connection has been met.  Hickson, 12 Vet. App. at 253.  There is evidence of record that the Veteran was treated for respiratory problems in service.  This evidence establishes the second element of service connection, that of an in-service incurrence.  Hickson, 12 Vet. App. at 253.  

The Veteran's STRs show that he was treated sporadically for common colds, URIs, and bronchitis.  During his first period of active service from September 1970 to September 1974, he was treated for a common cold in September 1970, a URI in October 1970, a cough in August 1971 and October 1971, URIs in March 1971 and December 1971, and bronchitis in November 1971.  He complained of a sore throat and shortness of breath in October 1973, and it was determined that he had a viral syndrome.  Treatment records from August 1980 to June 1983 show treatment for cold symptoms, viral syndrome, rhinitis, and the flu.  In a June 1983 objective separation examination report, the Veteran reported a chronic cough, but the examination report included a notation that his lungs and chest were normal.  In a September 1991 examination report for Army Reserve purposes, he reported pain or pressure in his chest and a chronic cough.  The reviewing examiner did not note any lung problems, and stated that his lungs were normal.  In a September 1992 separation report for Army Reserve purposes, he reported pain or pressure in his chest and a chronic cough.  The examining physician did not note any lung problems.  

The Board finds that the third element of a service connection claim, a nexus between the in-service treatment for URIs, coughs, and colds, is not met.  Hickson, 12 Vet. App. at 253.  At his October 2007 VA examination, he reported that he had been sensitive to respiratory problems, including bronchiolitis, all of his life, but he felt that the claimed condition began during his Coast Guard basic training.  He reported that he did not smoke, but both of his parents did.  He stated that he did not find out that his lung condition was bronchiolitis until a biopsy was performed many years later.  He complained of persistent cough with sputum, orthopnea and paroxysmal nocturnal dyspnea.  He used an inhaler that was prescribed for bronchitis in April 2007, but the examiner indicated that there was no regular treatment for lung disease.  The examiner found that the orthopnea and paroxysmal nocturnal dyspnea was related to his coronary artery disease (CAD), and that both symptoms have "greatly improved" since he underwent bypass surgery.  

The examiner reviewed the Veteran's x-rays and CT scans and concluded that his PFT results could be due to chronic bronchitis and not bronchiolitis.  The examiner concluded that prior to the June 2006 biopsy, there were no significant findings in the Veteran's left lung prior to his hospitalization for bypass surgery.  The examiner stated that the finding of nonspecific interstitial changes on an x-ray suggested that bronchiolitis began in 2005.  He stated that chronic is defined as a process that is no longer acute and related to a disease process that is present for more than 6 months.  The examiner noted that bronchiolitis is generally seen in children under age 2, and that the disease in adults was related to respiratory syncytial virus (RSV).  The examiner reviewed medical literature about bronchiolitis and concluded that most cases of bronchiolitis resolve within 2 years, although some case become chronic and impact respiratory function for 10 years or longer.  The examiner discussed the case with a VA pathologist, who opined that it was "unlikely" that the bronchiolitis noted on the biopsy in June 2006 was from a respiratory condition that he had in the military.  

At his February 2010 examination, he reported developing URIs in basic training.  He thought that he was more prone to URIs than his fellow service members.  He also believed that exposure to gas during gas mask training and serving in cold weather in Alaska caused his lung condition.  The examiner concluded that neither the COPD or bronchiolitis were etiologically related to service.  As noted above, the examiner agreed with the Veteran that premature infants are prone to acute bronchiolitis.  However, the examiner further stated that it was "almost always" the result of a viral infection and is self-limiting within days to a few weeks, and concluded that his service did not aggravate a pre-existing lung condition.  Further, although the Veteran was diagnosed with bronchiolitis from a lung biopsy in June 2006, the examiner found that it was "very likely" the result of an infection which produced radiographic and pathologic findings over a two year period from 2005 to 2007.  The examiner elaborated that the Veteran's chest x-rays taken in November 2004 and August 2005 were normal, and that a September 2005 high resolution CT scan showed right lower lobe peribronchial wall thickening and the chest x-ray taken in January 2006 showed similar changes consistent with an acute infectious or inflammatory process.  Five months later, in June 2006, the Veteran underwent a biopsy which showed chronic bronchiolitis.  The examiner concluded that the process was self-limiting because he had normal chest x-rays in October 2007 and January 2010.  He concluded that it was likely that the Veteran developed an acute pulmonary infection in 2005 that resulted in a diagnosis of chronic bronchiolitis which resolved by 2007.  The examiner concluded that the Veteran's lung condition did not originate in service, but rather it began in June 2006.  In formulating his opinion, he reviewed medical literature on bronchiolitis in children and adults.  

The Board finds that the two VA examinations of record are entitled to significant probative weight.  Both examiners provided well reasoned rationales for their opinions, which weigh heavily against the Veteran's claim.  

Further, the Veteran was diagnosed with bronchiolitis in June 2006, nearly 20 years after his last period of active military service ended in March 1988.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has offered his own opinion indicating that he has a current disorder due to lung problems in service.  The Veteran is competent to describe the observable symptoms he experiences currently and in service.  His statements regarding his in-service symptoms are credible, as they are reflected in his STRs.  However, he is not competent to link the symptoms he experienced in service to his current COPD because such a link extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.  

The Veteran submitted an Internet article about bronchiolitis in support of his claim.  The article is generic in nature, it describes bronchiolitis and provides information about the condition in children and adults.  It notes that children who have bronchiolitis may be more likely to develop asthma later in life, but that the relationship between the two conditions was unclear.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that the article does not meet the standard set forth in Wallin because it does not discuss whether there is a relationship between having bronchiolitis as a child and later developing COPD.  Instead it discusses asthma using the speculative word, "may."  Such speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the internet article can be afforded little probative value in this case.

The Board finds that the two negative medical opinions are more probative than the Veteran's lay assertions and the treatise evidence he submitted.  The evidence of record is not in relative equipoise.  The preponderance of the evidence is against the Veteran's claim, and service connection on a direct basis is denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

In conclusion, the Veteran is not entitled to service connection under the theory that he had a pre-existing condition that was aggravated by service, that he was exposed to asbestos in service and developed an asbestos-related condition, or that his COPD was caused by the URIs and other respiratory problems he was treated for in service.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a lung disorder is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


